Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

	It is noted that the claimed invention is directed to modifying a portion of a substrate and nothing to modifying an LGA package.  The examiner suggests amending the abstract to reflect same.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In independent claim 1 line 3, from which claims 2-14 depend, the phrase “diagnosing a circuit operation error causing a malfunction” is deemed confusing as to how it relates to the claimed invention.  It appears that the claimed method doesn’t do anything with the error diagnosed and thus the claimed phrase appears to be confusing and irrelevant.  The same issue applies to independent claim 15, from which claims 16-19 depend, and independent claim 20.  Clarification and appropriate amendments are requested.
	In claim 2 lines 2-3, the term “the substrate containing the first contact and the second contact” lacks antecedent basis.  Said term was never mentioned in independent claim 1, from which it depends.

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (2015/0323583) in view of Schlangen et al. (2008/0090403).
	Liao disclose a method of detecting an electrical defect of contact/via plugs (title) used in both periphery and array circuits (0013).  In one embodiment a focused ion beam is used to connect a contact plug with a via plug 410 (0043).  However, the reference fails to teach a trace.
Schlangen teaches a method of forming a contact to a contact (title) using a FIB tool to deposit a platinum trace (0076).  It would have been obvious to form a trace in the contact in Liao with the expectation of success because Schlangen teaches the conventionality of using a FIB tool to deposit a platinum trace.
	Regarding claim 2, Schlangen teaches a platinum conductor (0051).
	Regarding claim 5, Schlangen teaches of forming a platinum trace which connects the contacts (title, 0076).
Regarding claim 6, Schlangen teaches platinum (0054).
Regarding claim 7, Schlangen teaches tungsten (0054).
Regarding claim 8, Schlangen teaches a computing platform (0082).
Regarding claim 9, Schlangen teaches multiple connections (0057).  Regardless, it is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 10, Schlangen teaches different configurations (Figures 6, 6A, and 7).  Regardless, to utilize a different configuration would have been obvious in the absence of a showing of criticality.

	In independent claim 20, the applicant requires diagnosing a circuit operation error and connecting the contacts using a trace.  Liao teaches of detecting an electrical defect (title) and Schlangen teaches forming a trace between contacts using a focused ion beam (0075).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (2015/0323583) and Schlangen et al. (2008/0090403) and further in view of Varadan et al. (2018/0330918).  The combination of Liao/Schlangen fails to teach a metal precursor.
Varadan teaches a FIB assisted metal deposition process using organo-metallic compound gases as precursors for metal deposition such as trimethyl (methyl cyclopentadienyl) platinum (IV) for platinum deposition.  It would have been obvious to utilize a platinum 
Regarding claim 4, Schlangen teaches a gallium ion beam (0004).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (2015/0323583) and Schlangen et al. (2008/0090403) and further in view of Amirkiai et al. (2016/0050751).  The combination of Liao/Schlangen fails to teach the claimed dimensions.
Amirkiai teaches a metal trace such as tungsten in which the thickness can be between 1 and 16 microns (0093).  To utilize a micron thickness in the combination would have been obvious because Amirkiai teaches of using a metal trace having a thickness between 1 and 16 microns.
Regarding claim 12, Amirkiai teaches a thickness between 1 and 16 microns (0093).
Regarding claims 13-14, Amirkiai teaches a width between 0 and 0.15 millimeters (0 to 150 microns) (0093).



Allowable Subject Matter
Claims 15-19 are allowed over the prior art.  However, the 112 rejection still stands over said claims.
The prior art fails to teach or suggest forming a first trace between the operative area and a non-operative area thereby connecting said areas using the claimed process steps.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        05/08/2021